Fletcher, Presiding Justice,
dissenting.
Practicality, and a desire to elevate substance over form, leads me to dissent. A dismissal of the appeal (on a ground not raised by the attorney general or the district attorney) does nothing more than postpone a decision on the merits at the expense of judicial resources. The majority’s opinion itself establishes Legare’s claim for ineffective assistance of counsel.1 When Legare presents this claim in a habeas petition, he will prevail; his remedy will be the grant of an out-of-time appeal2 and this Court will then consider the merits of the appeal. We will be back exactly where we started and I cannot find the policy reasons to justify this particular exercise in futility.

 See McAuliffe v. Rutledge, 231 Ga. 745 (204 SE2d 141) (1974).


 Id. at 746; Westerfield v. State, 176 Ga. App. 195 (335 SE2d 702) (1985).